Citation Nr: 0306825	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1957 to December 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted the veteran service 
connection for bilateral hearing loss and bilateral tinnitus, 
and assigned noncompensable and 10 percent disability 
evaluations, respectively.

In addition, the veteran, in a September 1997 statement, 
appears to have raised a claim for service connection for 
cardiac disorder.  The record does not reflect any 
development of this issue, or final adjudication on this 
matter.  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran has level II hearing acuity in both his right 
ear and left ear.

3.  The veteran's tinnitus has been characterized as 
constant, and there is no evidence of active ear disease.


CONCLUSIONS OF LAW

1.  The requirements for a compensable disability evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (1997 and 2002). 

2.  The requirements for an initial disability evaluation in 
excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.87, Diagnostic Code 6260 (1997 and 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO's rating 
decisions granting service connection for hearing loss and 
tinnitus, and assigning noncompensable and 10 percent 
disability evaluations, respectively, are incorrect.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statements of the case, and supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
increased disability evaluations, as well as provided a 
detailed explanation of why the requested benefits were not 
granted.  In addition, the rating decisions, statements of 
the case, and supplemental statements of the case included 
the criteria for granting increased disability evaluations, 
as well as other regulations pertaining to his claim.  
Similarly, August 1997, October 1997, and March 1998 letters 
to the veteran, from the RO, notified the veteran of the kind 
of information needed from him and what he could do to help 
his claim, as well as the VA's responsibilities in obtaining 
evidence.  In addition, an April 2001 letter to the veteran, 
from the RO, explained what evidence it relied on in granting 
service connection and how the disability evaluations were 
determined.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, to the extent 
available, and private medical records have been obtained.  
The Board observes that the veteran's service medical 
records, with the exception of treatment records for 
appendicitis, are not currently of record, despite attempts 
by the RO to obtain those records.  It appears that the 
veteran's service medical records were destroyed at the 1973 
fire at the National Personnel Records Center, and that 
attempts to reconstruct those records have been unsuccessful.  
In addition, the veteran was afforded two VA examinations.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issues 
on appeal stem from initial grants of service connection and 
the assignment of disability evaluations for the veteran's 
bilateral hearing loss and tinnitus.

Historically, the veteran filed a claim for service 
connection for bilateral hearing loss and tinnitus in August 
1997.  Following a VA examination, a rating decision dated 
March 1998 denied the veteran's claims.  The veteran filed a 
notice of disagreement in August 1998, and a statement of the 
case and a supplemental statement of the case were issued.  
The veteran perfected his appeal in September 1998.  Another 
supplemental statement of the case was issued in March 1999.

In February 2001, the veteran was afforded another VA 
examination, and a March 2001 rating decision granted the 
veteran service connection for bilateral hearing loss and 
tinnitus, and assigned noncompensable and 10 percent 
disability evaluations, respectively.  The veteran filed a 
notice of disagreement with the assigned disability 
evaluations in December 2001, and a statement of the case was 
issued in February 2002.  The veteran perfected his appeal in 
March 2002.

The pertinent evidence of record consists of private medical 
records and two VA examination reports.  

Private medical records from Hearing Specialists, dated May 
1991, indicate that the veteran had moderate sloping to 
severe hearing loss bilaterally.

The veteran was first afforded a VA examination in connection 
with his claim in November 1997.  According to the report, 
the veteran complained of bilateral hearing loss that began 
while he worked as a crane operator during his service, and 
stated that he was not provided hearing protection during 
service.  He also complained that his bilateral tinnitus 
began when he fell from a crane in 1959.  Physical 
examination of the ears was within normal limits.  An 
audiological evaluation showed right ear pure-tone thresholds 
of 35 decibels at 1000 Hertz, 45 decibels at 2000 Hertz, 55 
decibels at 3000 Hertz, and 50 decibels at 4000 Hertz.  Left 
ear pure-tone thresholds were 40 decibels at 1000 Hertz, 50 
decibels at 2000 Hertz, 60 decibels at 3000 Hertz, and 65 
decibels at 4000 Hertz.  His pure-tone threshold average were 
46 decibels in the right ear and 54 decibels in the left ear.  
Maryland CNC speech recognition scores were 88 percent in the 
right ear and 80 percent in the left ear.  The veteran's 
tinnitus was noted as having onset in the "same time frame" 
as the veteran's bilateral hearing loss and was found to be 
constant bilaterally.  Immittance measurements revealed 
normal middle ear pressure and tympanic compliance.  
Stapedial reflexes were present.  The audiologist concluded 
that the veteran had bilateral mid to high frequency 
sensorineural hearing loss from 1000 Hertz and above, of a 
mild to severe degree.  Diagnoses included bilateral hearing 
loss and bilateral tinnitus.  In addition, the VA examiner 
opined that it was likely that the veteran's bilateral 
tinnitus was related to the veteran's 1959 fall during 
service.

The veteran was most recently afforded a VA examination in 
February 2001.  According to the report, the veteran reported 
that he began noticing hearing impairment while working as a 
heavy equipment operator during his military service, as he 
was exposed to "high risk noise."  The veteran reported 
that he used hearing protection while working and for 
recreational hunting.  Audiological evaluation showed right 
ear pure-tone thresholds of 35 decibels at 1000 Hertz, 50 
decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 55 
decibels at 4000 Hertz.  Left ear pure-tone thresholds were 
45 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 50 
decibels at 3000 Hertz, and 55 decibels at 4000 Hertz.  His 
pure-tone threshold averages were 48 decibels in the right 
ear and 50 decibels in the left ear.  Maryland CNC speech 
recognition scores were 88 percent in the right ear and 86 
percent in the left ear.  Immittance measurements revealed 
normal middle ear pressure and tympanic compliance and 
stapedial reflexes were present.  The examiner noted that the 
veteran's tinnitus had its onset in the same time frame as 
his hearing loss, and that the veteran's tinnitus was 
bilateral and constant.  The diagnosis was bilateral mid to 
high frequency sensorineural hearing loss from 1000 Hertz and 
above to mild to moderately severe degree for the right ear 
and moderate to severe for the left ear.  The VA examiner 
opined that the degree and configuration of the veteran's 
hearing loss and tinnitus indicated that it likely began due 
to his noise exposure during his military service, with post-
service aggravation from occupational and recreational 
activities.

I.  Increased disability evaluation for tinnitus

As previously discussed, the veteran asserts that he is 
entitled to a disability evaluation in excess of 10 percent 
for tinnitus.

The regulation governing disability evaluations for tinnitus, 
38 C.F.R. § 4.87, was amended while the veteran's appeal was 
pending, effective June 10, 1999.  Where the law or 
regulations change while an appeal is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In this case, the RO did not notify the 
veteran of the change in regulation, but nonetheless 
considered the veteran's claim for an increased disability 
evaluation under both the former and revised regulations.  
However, as discussed below, the new criteria for evaluating 
tinnitus are generally more favorable to the veteran, and as 
such notice of the change in regulations was not necessary.  
In the context of the present case, the Board finds that the 
June 1999 amendments have not effected a substantive change 
in the way the veteran's disability is to be rated.

The veteran's tinnitus is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Regulations in effect at the time of the veteran's claim for 
service connection required evidence of "persistent" 
tinnitus for assignment of a 10 percent evaluation."  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1998).  A June 10, 
1999 change in the regulations allowed for a 10 percent 
disability evaluation where there is simply "recurrent" 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  
There is no higher schedular disability evaluation under 
either version.

Upon reviewing the rating criteria in relation to the 
veteran's tinnitus, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record clearly 
shows that the veteran has constant, bilateral tinnitus.  As 
mentioned, the evaluation currently assigned is the highest 
schedular evaluation for tinnitus.  Nonetheless, the Board 
also considered other Diagnostic Codes, including Diagnostic 
Codes 6200 through 6211.  See 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6211.  However, the veteran has no active ear 
disease, the veteran's tympanic membranes are intact, and the 
veteran's stapedial reflexes are present.   Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation under Diagnostic Code 6260.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his 
tinnitus, the Board also considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his tinnitus, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) for his tinnitus have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for tinnitus on either a schedular or extra-
schedular basis.

II.  Increased disability evaluation for bilateral hearing 
loss

As mentioned previously, the veteran asserts that he is 
entitled to a compensable disability evaluation for bilateral 
hearing loss.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometric test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometric test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this 
appeal.

In considering the rating criteria in relation to the medical 
evidence of record, the Board finds that the currently 
assigned noncompensable evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  The clinical 
evidence of record shows that, at the most recent VA 
examination, the veteran's right ear manifests an average 
pure-tone threshold of 48 decibels and 88 percent of speech 
discrimination, resulting in a Level II designation.  See 
38 C.F.R. § 4.85.  The veteran's left ear manifests an 
average pure-tone threshold of 50 decibels and 86 percent of 
speech discrimination, resulting in a Level II designation 
under Table VI.  Id.  Together, the two Level II designations 
result in a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for a higher rating.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral sensorineural hearing loss, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral mild high frequency 
sensorineural hearing loss, on either a schedular or extra-
schedular basis.




ORDER

An initial compensable disability evaluation for bilateral 
hearing loss is denied.

An initial disability evaluation in excess of 10 percent for 
tinnitus is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

